 488DECISIONSOF NATIONALLABOR RELATIONS BOARDMeharry Medical College' and Health Care Local1308,affiliated with Laborers'International Unionof North America,AFL-CIO,Petitioner.Cases 26-RC-4950, 26-RC-4973,2 and 26-RC-4980July 25, 1975DECISION AND DIRECTION OF ELECTIONSBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a consol-idated hearing was held before Hearing Officer Ber-nard G. Aronstam of the National Labor RelationsBoard. Following the hearing and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the Region-alDirector for Region 26, these cases were transfer-red to the National Labor Relations Board for deci-sion.Thereafter, the Employer filed a timely briefwhich has been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employeris a generalwelfare corporationorganized under the laws of the State of Tennessee. Itis engaged in the academic and practical educationand training of medical doctors, dentists, and otherhealth care persons. In that capacity, the Employer isengaged in the operation of a medical center com-posed of a hospital, medical school, and neighbor-hood mental health center providing general healthcare services and facilities for the public.The parties stipulated, and we find, that the Em-ployer is a health care institution within the meaningof Section2(14) of the Act. The parties further stipu-lated that the Employer's gross annual revenues ex-ceed $1 million and that it annually purchases mate-rialsand supplies from outside the State ofTennessee having value exceeding $50,000. Accord-ingly, we find, in accordance with the parties' stipula-iThe names of the Employer and the Petitioner appear as amended at thehearing.2Tennessee Nurses Association was granted intervention with respect tothe petition in Case 26-RC-4973, onthe basis of a sufficient showing ofinterest.tion, that the Employer is engaged in commercewithinthe meaningof the Act and that it will effectu-ate the purposes of the Act to assert jurisdiction here-in.2.At issue is the Petitioner's status as a labor or-ganization.The record establishes without contradic-tion that the Petitioner is an organization in whichemployees participate, and that it exists for the pur-pose of bargaining with employers concerning griev-ances, labor disputes, wages, rates of pay, hours, andworking conditions. The Petitioner has a constitutionand bylaws, holds regular membership meetings, andplans to holda generalelection for officers. Accord-ingly, based on the above evidence, we find that thePetitioner, which claims to represent certain employ-ees of the Employer, is a labor organization withinthe meaningof Section 2(2) of the Act.'The parties stipulated, and we find, that the In-tervenor is a labor organization within the meaningof the Act.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Petitioner filed three separate petitionsseeking to represent three different units of employ-ees at the Employer's medical complex.InCase26-RC-4950, the Petitioner seeks to repre-sent allnonprofessional service and maintenance em-ployees of the Employer. The parties are in apparentagreementas to the classifications to be included insuch nonprofessional service and maintenance unit.Thus, at the hearing, the Petitioner amended its peti-tioned-for unit description to include all full-timeand part-time nonprofessional service and mainte-nanceemployees including LPN's, aides,assistants,housekeeping and maintenance employees, laundryworkers, food service and dietary employees, medicalrecords clerks, technicians, social service aides, inter-viewers, matrons, teaching aides, PBX operators, andall nonbusiness office clerical employees 4 While theEmployer maintains generally that the only appropri-ate unit of its employees should include "all nonfac-ulty,nonprofessional,nonsupervisory employees"3 Alto Plastics Manufacturing Corporation,136 NLRB 850 (1962).This unit description is identical to a unit description previously stipu-lated by the Employer and the Petitioner Thus, the petition in Case 26-RC-4950 wasfiledon January 21, 1975. On February 14, 1975, the Employ-er and the Petitioner entered into a Stipulationfor Certification Upon Con-sent Election in a unit consisting of all of the employee classificationsdescribed above and an election was scheduled However, onFebruary 19and 27, 1975, the Petitioner filed separate petitions in Cases 26-RC-4973and 26-RC-4980seeking units of registered nurses andclerks, respectively.Thereafter,the Employer filed a motion to withdraw from the stipulation inCase 26-RC-4950 ThePetitioner then offered to withdraw the latter twopetitions if the Employer would agree to the stipulation in the former caseThe Acting Regional Director decided to consolidate all three cases forhearing and canceled the election in Case26-RC-4950. MEHARRYMEDICAL COLLEGE489employed by it, the Employer indicated that it wouldinclude in such unit all of the classifications soughtby the Petitioner and, additionally, would includetherein inhalation and cobalt therapists, pharmacyaides, and all clerical employees. The Petitioner tookno position on the unit placement of these additionalclassifications and leaves the determination of theappropriate unit to the Board.InMount Airy Foundation d/b/a Mt. Airy Psychiat-ricCenter,217 NLRB No. 137 (1975), the Board de-cided that nonprofessional service and maintenanceemployees constitute an appropriate bargaining unitof employees in the health care industry and we find,for the reasons stated therein, that the petitioned-forunit in the instant case of nonprofessional serviceand maintenance employees is appropriate.5 We fur-ther find, consistent with the agreement of the par-ties, that the above unit should include the followingemployee classifications:LPN IS 6aides, assistants,housekeeping employees,maintenance employees,linenroom employees,' food service and dietary em-ployees, technicians, social service aides, interview-ers,matrons, teaching aides, PBX operators, andmedical record clerks.The Employer contends that inhalation and col-balt therapists and pharmacy aides should be includ-ed in the unit. The record establishes that the inhala-tion and colbalt therapists work in the nursingdepartment. Unlike all of the Employer's other thera-pists,who are required to hold academic degrees intheir respective specialties and exercise independentjudgment in the performance of their duties, theinhalation and colbalt therapists receive on-the-jobtraining for their particular duties, are not requiredto possess any degree or licensing qualifications, andperform mainly routine tasks.' The pharmacy aideswork in the pharmacy, carrying prescriptions andS See alsoMercyHospitalsof Sacramento,Inc, 217 NLRB No. 131 (1975):see St.Catherine'sHospitalofDominicanSistersofKenosha,Wisconsin, Inc.,217 NLRB No. 133 (1975);andNewington Children's Hospital,2L7 NLRBNo. 134 (1975).Member Penello would also find the petitioned-for unit tobe appropriatebased on his view that all nonprofessionals in a health carefacility,with the exception of business office clericals,must be included inone unit for collective-bargaining purposes.See his separate concurringopinion inMt. Airy, supra.6We shall give effect to the parties' agreement to include LPN's in theabove nonprofessional service and maintenance bargaining unit. The inclu-sion of LPN's in such a unit does not contravene the provisions or purposesof the Actor established Board policy:SeeOtis Hospital,Inc., 219 NLRBNo. 55.Member Penello would include LPN's in an all nonprofessionalservice and maintenance bargaining units even absent a stipulation by theparties to do so. See In.14 inOtis Hospital,supra,and his dissenting opinionin St.Catherine's Hospital of DominicanSisters ofKenosha,Wisconsin,supra,and his concurring opinion inMt, Airy, supra.7Referred to by the Petitioner as laundry employees8For the reasons expressed in the dissenting opinion inNathan and Mi-riam Barnert Memorial HospitalAssociationd/b/a Barnert Memorial Hospi-tal Center,217 NLRBNo. 132(1975), and in his separate concurring opin-ion inMt.Airy, supra,Member Penello would also include the inhalationand colbalt therapists in the unit herein.medications between the nursing service employeesand the pharmacists The record also establishes thatthe above employees are nonprofessionals and thatthey have substantial contact with and share com-mon hours, wage scales, fringe benefits, grievanceprocedure, and other terms and conditions of em-ployment with the service and maintenance employ-ees.Accordingly, we shall include the inhalation andcolbalt therapists and pharmacy aides in the nonpro-fessional service and maintenance unit.The Petitioner would include in the nonprofession-al service and maintenance unit only nonbusiness of-fice clerical employees, whereas the Employer wouldinclude all clerical employees. For the reasons statedinMercy Hospitals of Sacramento, Inc., supra,andSisters of St. Joseph of Peace,217 NLRB No. 135(1975), we shall not include business office clericalemployees in the service and maintenance unit.Accordingly, for the aforementioned reasons, wefind that the petitioned-for unit of all nonprofession-al service and maintenance employees includingLPN's, aides, assistants, housekeeping employees,maintenance employees, linenroom employees, foodservice and dietary employees, technicians, inhala-tion and cobalt therapists, pharmacy aides, socialservice aides, interviewers, matrons, teaching aides,PBX operators, and nonbusiness office clerical em-ployees constitutes a unit appropriate for collectivebargaining within the meaning of the Act and weshall direct an election therein.InCase 26-RC-4973,the Petitioner seeks to repre-sent a unitcomposed of all registerednurses em-ployed by the Employer, excluding all other profes-sionalemployees. The Intervenor, Tennessee NursesAssociation, likewise contends that registered nursesconstitute a separate appropriate professional bar-gaining unit. On the other hand, the Employer's posi-tion is that the only appropriate professional unitshould include all of its professional employees. Forthe reasons stated inMercy Hospitals of Sacramento,Inc., supra,establishing that registered nurses have acommunity of interest separate and apart from otherprofessional employees, we find that the petitioned-for unit of registerednurses isappropriate.The Employer employs several graduatenurses.Graduatenurses arenurses who have graduatedfrom accredited nursing schools and have either tak-en or are about to take the registrationexaminationrequired by the State to become licensedas regis-terednurses.Until such time as they receive notifica-tion they have passed the examination, the graduatenurses work under state permits performing essen-tially the same functions and duties as the registerednurses, under the supervision of the director of nurs-ing, except for the handling of narcotics or as limited 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDby law. Both the Employer and the Petitioner tookthe position that graduate nurses should be includedin the bargaining unit with registered nurses, whereasthe Intervenor opposed their inclusion. By virtue ofthe above evidence concerning the nature of thetraining and working conditions of graduate nurses,we shall, in agreement with the Employer and thePetitioner, include graduate nurses in the registerednurses' unit?Graduate nurse technicians are nurses who havegraduated from foreign (nonaccredited) nursingschools but have not yet taken the state boards tobecome licensed as registered nurses. The State ofTennessee does not give permits to foreign educatednurses prior to postexamination licensing as regis-tered nurses. While the uncontested testimony estab-lishes that graduate nurse technicians are the "equiv-alent to a graduate nurse," the record does notestablish whether or not the graduate nurse techni-cians' work duties and responsibilities are identical tothose performed by graduate nurses. Nor does therecord establish the length of time that graduatenurse technicians remain as such until they becomefully licensed as registered nurses. Accordingly, inview of the inconclusiveness in the record concerningthe nature of the work performed by the graduatenurse technicians, we shall permit the graduate nursetechnicians to vote subject to challenge.The Employer contends that charge nurses are su-pervisors within the meaning of the Act and that,because all registered nurses serve as charge nurses atone time or another, all registered nurses are supervi-sors and are not entitled to be included in any em-ployee bargaining unit. The Petitioner and Interve-nor leave the determination of the unit placement ofcharge nurses to the Board.Charge nurses work in various "divisions" in thenursing services department. All registered nursesserve as charge nurses at one time or another on theirrespective work shifts on a rotating basis for I day or1week. The record establishes that charge nurses areresponsible to "direct" the other employees on theirrespective shifts, which include other registered nurs-es,LPN's, aides, and assistants; however, this direc-tion is limited to directing the performance of theemployees' normal work duties and responsibilitiesand does not involve the exercise of a significantamount of independent judgment by the chargenurse.Thus, the record establishes that registerednurses,while acting as charge nurses, continue to beresponsible for the performance of their regular nurs-ing duties and continue to bear individual responsi-bility for patient care. Moreover, all registered nurses9 SeeMercy Hospitals of Sacramento, Inc., suprareceive the same rate of pay regardless of whether ornot, or how long or how often, they serve as chargenurses. Although the record shows that charge nursescan excuse employees on their shifts, in cases of im-mediate illness, charge nurses cannot grant time offor excuse employees for any other reasons withoutfirst clearing such matters with the clinical supervi-sor.Nor does the record establish that charge nursescan hire, fire, discipline, or effectively recommendthe hiring, firing, or disciplining of employees. Thecharge nurse is required to report all disciplinaryproblems to the clinical supervisor who has ultimatedivisional authority for such matters. In addition, theclinical supervisors, whose supervisory status was sti-pulated by the parties, have 24-hour responsibilityfor the nursing service divisions, schedule workingdays and hours for all employees in the nursing ser-vice divisions, and assign registered nurses to act ascharge nurses.Based on such evidence, it appears that chargenurses do not exercise any real supervisory authorityon behalf of management over employees. Rather,their duties are for the most part routine, involvingthe general direction of employees in the perfor-mance of their normal patient care duties and, assuch, the charge nurses function more in the natureof lead persons. Even assuming that charge nursesmay exercise some supervisory authority, the factthat they may do so only for a short period of timeand on a sporadic basis would not require their ex-clusion from the unit. Accordingly, based on the evi-dence discussed above, we find that charge nursesare not supervisors within the meaning of Section2(2) of the Act and we shall include them in the bar-gaining unit.10The parties refused to stipulate as to the supervi-sory status of head nurses. The Employer claims that"all R.N.'s serve as either head nurses or charge nurs-es." The only evidence in the record concerning headnurses isthat their duties, functions, and responsibili-ties areidentical to those of charge nurses. In view ofsuch evidence and in view of our finding above thatcharge nurses are not supervisors within the meaningof the Act, we find, for the above-stated reasons, thathead nurses, like charge nurses, are not supervisorswithin the meaning of the Act. Accordingly, we shallinclude the head nurses in the bargaining unit.We conclude that a unit consisting of all registerednurses, including graduate nurses, charge nurses, andhead nurses employed by the Employer, with thenormal statutory exclusions, and excluding all otheremployees, is appropriate for the purposes of collec-10We note that the record indicatesthat some LPN's serve as chargenurses on the same basis and under the same circumstances and conditionsas registered nurses. We find,for the reasons stated above,that LPN's whoserve as charge nurses are not supervisors within the meaningof the Act. MEHARRY MEDICAL COLLEGE491tive bargaining and we shall direct an election there-in.InCase 26-RC-4980,the Petitioner seeks to repre-sent in a separate bargaining unit all business officeclerical employeesemployed by the Employer. Onthe other hand, the Employer would include all of itsclerical employees in the nonprofessional service andmaintenance unit.For the reasons statedinMercyHospitals Sacramento, Inc., supra,and inSisters of St.Joseph of Peace, supra,we find that business officeclerical employees share a community of interest sep-arate and apart from other clerical employees inhealth care institutions whose work is more closelyrelated to the functions performed by employees inthe service and maintenance unit, and that such busi-ness office clericals are entitled to be represented in aseparate bargaining unit.The Employer contends that its approximately 55administrative secretaries should be excluded fromthe unit as confidential employees. The Petitionerleaves the matter of the unit placement of adminis-trative secretaries to the Board. The record showsthatadministrativesecretarieswork for theEmployer's administrative assistants,who the partiesstipulated are supervisors within the meaning of theAct, and whose duties are connected in some mannerwith the formulation and implementation of theEmployer's labor relations policies.However, therecord does not definitively discuss the actual roleplayed by theadministrative assistants in the formu-lation or implementation of labor relations policy orthe specific duties performed by the administrativesecretaries which would warrant our finding them tobe confidential employees. SeeThe B. F. GoodrichCompany,115 NLRB 722 (1956). Accordingly, as weare unable on the record before us to make a defini-tive finding as to the confidential status of the ad-ministrative secretaries,we shall permit them to votesubject tochallenge.Accordingly,for the aforementioned reasons, wefind that a unit consisting of all business office cleri-cal employees, excluding all other employees, is ap-propriate for the purposes of collective bargainingand we shall direct an election therein.ConclusionUpon the entire record and for the aforementionedreasons,we shall direct elections among employees inthe following units which we have found to be appro-priate for the purposes of collective bargaining with-in the meaning of Section 9(b) of the Act:UNIT AAll full-time and regular part-time nonprofes-sional service and maintenance employees ofMeharry Medical College,Nashville,Tennessee,includingLPN's,aides,assistants,housekeepingemployees, maintenance employees,linenroomemployees, food service and dietary employees,technicians,inhalation and colbalt therapists,pharmacy aides,social service aides, interview-ers,matrons,teaching aides, PBX operators andnonbusiness office clerical employees;excludingall professional employees,doctors and interns,faculty members,students, business office cleri-cal employees,guards and supervisors as de-fined in the Act.UNIT BAll registered nurses,including graduate nurs-es, charge nurses, and head nurses employed byMeharry Medical College,Nashville, Tennessee;excluding all other employees,guards and super-visors as defined in the Act.UNIT CAll business office clerical employees em-ployed by Meharry Medical College, Nashville,Tennessee;excluding all other employees, confi-dential employees, guards-and supervisors as de-fined in the Act.[Direction of Elections andExcelsiorfootnote om-itted from publication.]